DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed December 23, 2021, has been received and entered.
	Claims 1-27 are pending.  Claims 20-27 are withdrawn.
	Claims 1-19 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rendered indefinite by the recitation “the multidimensional acoustic standing wave” in the third step (tuning step) and the fourth step (flowing functionalized material step).  The preceding steps refer to multidimensional acoustic waves.  It is unclear which one of the multiple multidimensional acoustic waves is “the multidimensional acoustic standing wave” of the third (tuning) and fourth (flowing functionalized) steps.  Additionally, it is unclear whether only one, some, or all of the multidimensional acoustic waves are being tuned to control a dimension of the nodes or antinodes (third step), and in which the functionalized material is 

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom (Lab Chip. 2012. 12: 4296-4304. Listed on IDS filed 5/22/18. Previously cited) in view of Lipkens (US 2014/0011240. Listed on IDS filed 9/21/16. Previously cited), Bond (US 2009/0311800), and Cappon (WO 2013/043046), and in light of Reth (Nature Immunology. 2013. 14(8): 765-767. Previously cited).
Hammarstrom discloses acoustic trapping of sub-micron particles that can allow enrichment and purification of small-sized and low-abundance microorganisms (abstract).  In the method taught by Hammarstrom, 10-12 micrometer-sized particles were seeded in an acoustic trap prior to the sub-micron particle capture (abstract).  The idea behind the Hammarstrom invention is the pre-loading of larger seed particles in the acoustic trap to enhance sub-micron particle capture (page 4297, left column, last full paragraph).  The acoustic trap is formed within a rectangular capillary which is provided with an ultrasonic transducer as shown in Figure 2 (page 4298, right column, last paragraph; abstract).  Particles were trapped in a non-contact mode above the transducer in the pressure node of the standing acoustic wave (Figure 2 legend).  See also Figure 1 which shows the mechanisms of particle capture and aggregation in an acoustic trap.  As shown in Figure 2b, 10 micrometer-sized polystyrene beads, i.e. the seed particles, were aspirated and trapped first (page 4299, right column, second full paragraph).  The legend of Figure 1 indicates that primal axial radiation forces move the particles to the nodal plane of the standing wave, but that the 3D gradient of the acoustic field also creates lateral radiation forces and that secondary acoustic forces cause aggregation of the particles.  Additionally, the legend of Figure 1 speaks of the 3D gradient of the acoustic field.  Hammarstrom also teaches the 3D localization of the standing wave (page 4297, last paragraph).  Therefore, the ultrasonic 
As such, Hammarstrom teaches a step comparable to the first two steps of instant claim 1 since Hammarstrom teaches exciting an acoustic transducer (their ultrasonic transducer) to generate a multidimensional acoustic wave for retaining material (the 10 micrometer-sized seed particles, specifically polystyrene beads) in a liquid-filled chamber (the rectangular capillary), providing a multidimensional acoustic standing wave with a node (their pressure node) being distributed inside the liquid-filled chamber.  
Hammarstrom teaches that the acoustic trapping capillary is operated in aspirate/dispense mode by connecting one end of the capillary to a syringe pump and aspirating the samples via the other (page 4299, left column, first paragraph).  See also page 4299, right column, third paragraph teaching aspirating/dispensing the seed particles.  This is comparable to the fourth step (flowing functionalized material step) of instant claim 1 since Hammarstrom teaches flowing material (the seed particles) into the liquid-filled chamber (the rectangular capillary) to be trapped at a node (their pressure node) of the multidimensional acoustic wave such that the material (the seed particles) is distributed inside the liquid-filled chamber.
In the subsequent step, a solution comprising the bacteria E. coli was aspirated and trapped at the acoustic trap (Figure 2 and page 4299, right column, second full paragraph).  Thus Hammarstrom teaches a step comparable to the fifth step (flowing a culture suspension step) of instant claim 1 since Hammarstrom teaches flowing a suspension containing a first biomaterial (E. coli) into the liquid-filled chamber (the rectangular capillary) where the material (the 10 micrometer-sized seed particles, specifically polystyrene beads) has been retained by acoustic insonification.

Hammarstrom differs from the claimed invention in that Hammarstrom does not expressly disclose: 
a number of acoustic transducers are used to generate a number of multidimensional
acoustic waves for retaining the material (the seed particles), and each acoustic 
transducer (their ultrasonic transducer) is excited at a higher order mode in order to generate a number of multidimensional acoustic waves for retaining the material (the seed particles; comparable to the ‘functionalized material’) in the rectangular capillary (‘liquid-filled chamber’); instead Hammarstrom discloses a single acoustic transducer that is excited to generate a single multidimensional acoustic wave;
reflecting the multidimensional acoustic waves with one or more reflectors located on 
an opposite site of the liquid-filled chamber (the rectangular capillary) from the acoustic transducers to generate a number of multidimensional acoustic waves with nodes and antinodes being distributed inside the liquid-filled chamber (the rectangular capillary), and tuning the multidimensional acoustic standing wave to control a dimension of the nodes or antinodes; instead Hammarstrom teaches using a single transducer to generate the standing ultrasonic wave (Figure 2 on page 4298); and
 the seed particles (polystyrene beads) are functionalized, nor does Hammarstrom
disclose a method of separating a first biomaterial from a second biomaterial, comprising, after flowing the seed particles (via aspirating/dispensing) and trapping the seed particles in the liquid-filled chamber (the rectangular capillary), the step of flowing a culture suspension containing the first biomaterial and the second biomaterial into the liquid-filled chamber (the rectangular capillary) where the seed particles (which are functionalized) have been retained by acoustic 

Lipkens teaches an invention pertaining to acoustophoresis, which is drawn to the separation of particles using high intensity sounds waves (page 1, paragraph [0002]).  Moreover, the acoustophoretic separation technology employs ultrasonic standing waves to trap, i.e., hold stationary, secondary phase particles in a host fluid stream (page 4, paragraph [0072]).  The method of Lipkens of separating a host fluid from at least one of a second fluid and/or a particulate comprises flowing the host fluid into a flow chamber having a resonator and a collection pocket or port and driving a transducer with an oscillating, periodic, modulated, or pulsed voltage signal to creating standing waves of a multi-dimensional nature with the resonator and collect the at least one of the second fluid and/or particulate in the collection pocket (page 1, paragraph [0006]).  
Moreover, Lipkens shows in Figure 1A that one or more standing waves are created between a transducer 10 and a reflector 11 (page 5, paragraph [0086]).  It is evident from the figure that the transducer 10 and the reflector 11 are at opposite sides of the channel.  See also Figure 8 described on page 7, paragraph [0102].  Lipkens also shows in Figure 27A the embodiment of their flow/separation chamber 128 including a transducer array 130 and reflector 
Lipkens teaches that one specific application of their invention is the processing of bioreactor materials.  See page 4, paragraph [0078].  In particular, it is recognized that in a fed batch bioreactor, “…it is important at the end of the production cycle to filter all of the cells and cell debris from the expressed materials that are in the fluid stream.”  Moreover, “The expressed materials are composed of biomolecules such as recombinant proteins or monoclonal antibodies, and are the desired product to be recovered.”  Lipkens also teaches that the use of mammalian cell culture including a culture of Chinese hamster ovary (CHO) cells, “…has proven to be a very efficacious way of producing/expressing the recombinant proteins and monoclonal antibodies required of today’s pharmaceuticals.”  It is then stated that, “The filtration of the mammalian cells and the mammalian cell debris through acoustophoresis aids in greatly increasing the yield of the fed batch bioreactor.”  
It is noted that Lipkens teaches that the transducers are vibrated at higher order modes which will produce more nodes and antinodes, resulting in three-dimensional standing waves in 
Bond discloses methods and apparatus for detecting the product of a reaction on a particle held at the pressure node of a standing wave (abstract).  In particular, the method for detecting a product of a reaction of a particle comprises the steps of i. introducing a suspension of the particle into a conduit associated with means providing a standing wave such that the particle is held at a pressure node of the standing wave; ii. introducing into the conduit one or more reactants; and iii detecting and/or collecting the product of the reaction (page 2, paragraphs [0020]-[0023]).  The suspension in step i and/or the one or more reactants in step ii may be introduced at a flow rate (page 3, paragraph [0032]).  Additionally, step i. may comprise providing a standing wave such that the particles are held at a node or nodes of the standing wave (page 3, paragraph [0033]).  
The particle that is introduced in step i. of Bond (for being held at a node/nodes) can be polystyrene or other synthetic substance which may or may not be modified, or coated, with one or more different chemical or biological moieties, such as antibodies (page 3, paragraph [0038]).  Example 5 exemplifies this by teaching using a polystyrene particle with antibodies attached to 
Cappon discloses an ultrasonic separator comprising a liquid channel and one or more transducers to generate a three-dimensional separating structure between the inlet and the outlet of the channel comprising a number of node lines resulting from interfering waves for capturing the particles (abstract).  In particular, the three-dimensional separating structure is a three-dimensional structure of nodes and/or node regions, wherein the nodes attract the particles that are present in the liquid (page 2, lines 21-25).  The ultrasonic separator is for separating particles from a liquid, such as a waste water (page 1, lines 4-6).  Preferably, a controller is provided for controlling the one or more transducers (page 4, lines 21-22).  The frequency and/or amplitude of one or more generated waves are set and/or adjusted by the controller, and this increases the flexibility of the method (page 9, lines 20-23).  Furthermore, the setting of the frequencies and/or amplitudes of the waves by the controller opens up possibilities for capturing particles of different sizes at different nodes in the particles separating structure such that these different  particles can be separated at the same time and/or with the same device (page 4, lines 26-30).  This improves the overall flexibility of the ultrasonic separator for dealing with changes in the liquid (page 4, lines 30-32).  Also, the controller can receive information about the liquid from 
	Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have substituted the bacteria solution of the method of Hammarstrom with bioreactor materials of a culture of CHO cells for production of recombinant proteins and monoclonal antibodies, for the predictable result of trapping the monoclonal antibodies at the acoustic trap.  There would have been a reasonable expectation of success in trapping the antibodies at the acoustic trap since antibody molecules are about 10 nm (see page 765, center column, first paragraph of Reth), and thus are sub-micron particles which are captured by the Hammarstrom invention (page 4297, left column, third full paragraph).  One of ordinary skill in the art would have been motivated to have used the Hammarstrom method for performing the separation of antibodies from bioreactor materials of a culture of CHO cells since Lipkens teaches that the antibodies are a desired product for separation from such cultures (paragraph [0078]).  
Additionally, before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have modified the seed particles (polystyrene beads) of Hammarstrom with an antigen for binding to the antibodies in order to acoustically trap the antibodies, specifically in which the method involves aspirating/dispensing the seed particles with antigen first into the rectangular capillary of Hammarstrom to trap the seed particles in the standing wave, and then flowing the antibodies into the rectangular capillary.  One of ordinary skill in the art would have been motivated to do this in order to enhance the separation of the antibodies from the rest of the contents of the bioreactor materials that are of similar sub-micron 
Also, given that the antibodies are the desired product, it would have been obvious to have released the antibodies bound to the antigen-modified polystyrene beads from the rectangular capillary (reading on liquid-filled chamber) when practicing the method rendered obvious by Hammarstrom, Lipkens, and Bond, in order to recover the antibodies for use in pharmaceuticals (as pointed out in Lipkens at paragraph [0078]).  This speaks to instant claim 7 since releasing the antibodies bound to polystyrene beads modified with antigen from the rectangular capillary (liquid filled chamber) reads on releasing both the first biomaterial bound to the functionalized material and the functionalized material from the rectangular capillary (liquid filled chamber).
Additionally, it would have been obvious to the person of ordinary skill in the art to have substituted the ultrasonic transducer of Hammarstrom with a plurality of ultrasonic transducers along the rectangular capillary and at least one reflector on the opposite side of the rectangular capillary from the ultrasonic transducers, and exciting the ultrasonic transducers in a higher order mode in order to generate the 3D gradient of the acoustic field (signifying that a multidimensional acoustic wave is generated) as taught by Hammarstrom, specifically operating the transducers at frequencies and a particular modal shape to generate three-dimensional acoustic standing waves with strong gradients in all directions (see paragraph [0121] of Lipkens), creating multiple nodes in the capillary for trapping the antigen-modified polystyrene beads.  It would have been obvious to have made the substitution with a plurality of ultrasonic transducers 
Furthermore, one of ordinary skill in the art would have been motivated to excite the ultrasonic transducers in a higher order mode to generate the 3D gradient of the acoustic field because it would have resulted in stronger trapping forces in the lateral direction, as indicated by Lipkens, which is directed to the lateral radiation forces which Hammarstrom teaches as being for retaining the particles in the trap, specifically the node (legend of Figure 1 of Hammarstrom), and obtain strong gradients for leading to multiple trapping lines (paragraph [0121] of Lipkens) to obtain the effect desired by Hammarstrom of trapping particles.  Therefore, this modification would have been expected to have improved the trapping of the particles in the traps of the standing wave of Hammarstrom by making the trapping forces stronger.  Moreover, it would have been prima facie obvious to provide multiple nodes, rather than a single node, within the capillary for trapping the polystyrene beads, when practicing the method rendered obvious by Hammarstrom, Lipkens, and Bond, since it would have allowed for the trapping of polystyrene beads at more locations in the capillary, thereby providing more opportunities for the antibodies to bind to the polystyrene beads for capture as the culture of CHO cells is streamed through the capillary.  There would have been a reasonable expectation of trapping the antigen-modified polystyrene beads at multiple nodes since Bond indicates that particles can be held at multiple nodes of a standing wave (paragraph [0033]) for their invention which is comparable to 
Finally, based on the teachings of Cappon, it would have been obvious to have included a controller of the transducers with a sensor for testing the fluid in the capillary in order to adjust the frequency and/or amplitude of the acoustic waves when practicing the method rendered obvious by Hammarstrom, Lipkens, and Bond.  One of ordinary skill in the art would have been motivated to do this since it would have improved the flexibility of the acoustic trapping device for dealing with changes in the fluid that is being flowed through the capillary of Hammarstrom; this is supported by Cappon.  In adjusting the frequency and/or amplitude based on the measurements of the sensor, then a dimension of the nodes and antinodes within the capillary is being controlled.  Adjusting the frequency and/or amplitude of the acoustic wave reads on ‘tuning’ the acoustic wave (rendered obvious above as being multidimensional).
Therefore, Hammarstrom in view of Lipkens, Bond, and Cappon (and in light of Reth) render obvious instant claims 1, 2 (obvious to have repeated the method in order to ensure separation of all antibodies, thereby rendering obvious instant claim 2), 3-7, 9, 10 (since the antigen of the polystyrene bead binds to the antibody), 11 (the polystyrene beads are 10 micrometer-sized according to Hammarstrom at page 4299, right column, second full paragraph and thus the antigen-modified polystyrene beads read on ‘functionalized microbeads’), and 12.
Regarding instant claim 13, the polystyrene beads are 10 micron-sized (page 4299, right column, second full paragraph of Hammarstrom) and thus are microbeads.  In the method rendered obvious by Hammarstrom, Lipkens, Bond, and Cappon (in light of Reth), the antigen-modified polystyrene beads are driven to the nodes.  Lipkens teaches that particles with a positive contrast factor are driven to the pressure nodal planes whereas particles with a negative 
A holding of obviousness is clearly required. 

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth as applied to claims 1-7 and 9-13 above, and further in view of Dryga (US 2014/0170727. Previously cited).
As discussed above, Hammarstrom in view of Lipkens, Bond, and Cappon (and in light of Reth) renders obvious instant claims 1-7 and 9-13.  However, the references differ from the invention of claim 8 in that they do not expressly disclose processing the culture suspension (bioreactor materials) inside the chamber (rectangular capillary) to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material (antigen-modified polystyrene beads) to elute from the liquid-filled chamber (rectangular capillary) while the functionalized material is maintained in the liquid-filled chamber.  Additionally, the references differ from the invention of claim 15 in that the references do not expressly disclose increasing an ionic strength of the culture suspension to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material to elute, or adjusting a pH level of the culture suspension to cause the first biomaterial (monoclonal antibodies) bound to the functionalized material to elute.
Dryga speaks of the separation media for the separation of antibodies from a solution (abstract).   The antibodies are bound to antigen-bound separation media (page 4, paragraph 
Before the effective filing date of the claimed invention, it would have been obvious to have recovered the desired product (the monoclonal antibodies) from the functionalized material and the liquid filled chamber (rectangular capillary) by introducing an elution solution having pH or ionic strength differences (which encompasses increasing ionic strength), when practicing the invention rendered obvious by Hammarstrom, Lipkens, Bond, Cappon, and Reth.  One of ordinary skill in the art would have been motivated to do this because such an elution solution is known for disrupting antigen-binding interaction (as taught in Dryga) and thus would have been expected to allow recovery of the monoclonal antibodies from the system which relies on antigen-antibody binding.  Therefore, instant claims 8 and 15 are rendered obvious.
A holding of obviousness is clearly required.

Claims 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth as applied to claims 1-7 and 9-13 above, and further in view of Liu (J. Am. Soc. Mass Spectrom. 2009. 20: 2258-2264. Previously cited).
As discussed above, Hammarstrom in view of Lipkens, Bond, and Cappon (and in light of Reth) renders obvious instant claims 1-7 and 9-13.  However, the references differ from the invention of claim 14 in that they do not expressly disclose passing the culture suspension through a size exclusion column wherein the bound portions of the first biomaterial of a first hydrodynamic radius elutes before the bound portions of the first biomaterial with a second 
Liu discloses that size-exclusion chromatography (SEC) has been widely used to detect antibody aggregates, monomer, and fragments (abstract).  SEC coupled to mass spectrometry has been reported to measure the molecular weights of antibody (abstract).  Mass spectrometry is used for the characterization of recombinant monoclonal antibodies (page 2258, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill in the art to have applied the recovered monoclonal antibodies (reading on culture suspension) to a size-exclusion chromatography coupled with mass spectrometry when practicing the invention rendered obvious by Hammarstrom, Lipkens, Bond, Cappon, and Reth.  One of ordinary skill in the art would have been motivated to do this in order to characterize the antibodies (e.g. determination of molecular weight).  In determining the molecular weight of the antibodies, the mass of the antibodies recovered would have been determined.  Therefore, instant claims 14, 17, and 18 are rendered obvious.
A holding of obviousness is clearly required.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom, Lipkens, Johnson, Reth, and Liu as applied to claims 14, 17, and 18 above, and further in view of Jenewein (US 2013/0266565. Previously cited).

Jenewein discloses that following performing size exclusion chromatography on a sample comprising antibodies (as described at page 19, paragraph [0331]), the protein concentration of antibodies and antibody fusions was determined by measuring the optical density at a particular wavelength, using the molar extinction coefficient calculated on the basis of the amino acid sequence (page 19, paragraph [0332]).
Before the effective filing date of the claimed invention, when performing the method rendered obvious by Hammarstrom, Lipkens, Bond, Cappon, Reth, and Liu, it would have been obvious to the person of ordinary skill in the art to have measured the optical density of the sample of eluted antibodies after size exclusion chromatography, for the predictable result of determining the protein concentration of the antibodies.  One of ordinary skill in the art would have been motivated to do this in order to further characterize the antibodies, which will be used in pharmaceuticals as sought by the invention rendered obvious by the references.  Therefore, instant claim 19 is rendered obvious.
A holding of obviousness is clearly required.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hammarstrom, Lipkens, Bond, Cappon, and Reth as applied to claims 1-7 and 9-13 above, and further in view of Seefeldt (US 2012/0245329. Previously cited).

Seefeldt discloses that some of the most widely used processing steps for monoclonal antibody production require use of solutions of pH levels as low as approximately pH 3.0 during typical pharmaceutical protein manufacturing (page 1, paragraph [0008]).  Monoclonal antibodies readily aggregate during treatment at pH 3.0 (page 1, paragraph [0008]).  Seefeldt discloses that optimization of reaction conditions for solubilization and refolding are a function of the characteristics of both the target antibody and any other components or parameters of the solution (page 8, paragraph [0089]).  Moreover, in standard optimization experiments, the influence of ionic strength, amongst other parameters, should be tested (page 8, paragraph [0089]).  
Before the effective filing date of the claimed invention, it would have been obvious to the person of ordinary skill to have changed the ionic strength of the culture suspension prior to introducing the culture suspension into the rectangular capillary when performing the method rendered obvious by Hammarstrom in view of Lipkens, Bond, and Cappon (and in light of Reth).  One of ordinary skill in the art would have been motivated to do this because the culturing of the CHO cells for producing the monoclonal antibodies would have been expected to be at low pH conditions in which the monoclonal antibodies readily aggregate; this would have been expected to negatively affect the binding of the antibodies to the functionalized material.  In order to 
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed December 23, 2021, have been fully considered but they are not persuasive.  The amendment to claim 1 necessitated new grounds of rejection under 35 U.S.C. 103 over the same prior art cited in the last Office Action.  As pointed out by Applicant, Hammarstrom does not teach or suggest a reflector.  However, Lipkens teaches that one or more standing waves can be created between a transducer and a reflector provided on opposite sides of a channel, as well as teaching using a plurality of transducers opposite from a reflector to generate multidimensional standing waves in a flow channel (paragraphs [0007], [0086], [0102], [0133]; Figures 1A and 8).  Therefore, in the new grounds of rejection, Lipkens is relied on to render obvious new limitations added to claim 1.
Regarding Lipkens, Applicant argues that Lipkens discusses operating the transducer at frequencies near the thickness resonance frequency (citing paragraph [0121] of Lipkens), but does not teach or suggest the subject matter recited in claim 1.  Applicant further cites paragraph [0124]-[0126] and Figures 21A-21D of Lipkens for discussing modulation of the number of nodal or trapping lines, which relate to the nodal displacement or shape of the transducer when excited at certain frequencies, but does not teach or suggest the distribution of the nodes or antinodes as called for in amended independent method claim 1.  However, it is unclear how the 
Applicant further points out that Bond does not teach or suggest the features of the amended independent claim 1, pointing out that Bond discusses localized nodes or antinodes to capture a particle (e.g. paragraph [0005] of Bond).  However, Bond is relied on for its teachings regarding the use of polystyrene beads held at the pressure node of a standing wave for antibody capture.  Applicant further argues that Bond is directed to a microchannel device, which can have a limited number of nodes or anti-nodes due to the mechanical constraints of the size of the microchannel.  However, Applicant has not provided evidence to support this assertion, and thus it is unpersuasive.
Regarding Cappon, Applicant argues that it does not teach or suggest the capture and processing of materials in the acoustic wave itself, which is distributed in a volume of a liquid-filled chamber, as called for in amended independent claim 1.  Applicant cites, for example, page 1, lines 4-6 of Cappon.  However, Cappon is relied on for its teaching of providing the controller of an ultrasonic transducer with a sensor for adjusting the frequency and/or amplitude of the acoustic waves, in order to render obvious the claimed limitation of ‘tuning’ the acoustic wave.  
Applicant further asserts that Reth is silent with regard to acoustic operation, and thus does not teach or suggest the subject matter of claim 1.  However, Reth is cited only as evidence of the size of antibody molecules.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As such, the claims must remain rejected under 35 U.S.C. 103 over the previously cited art.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651            

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651